EXAMINER’S AMENDMENT

 This application is in condition for allowance except for the presence of claims 17-18, 21-26 non-elected without traverse.  Accordingly, claims 17-18, 21-26 been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

       17-18, 21-26.  (Cancelled)


Allowable Subject Matter
	Claims 1-16, 19-20 are allowed.

Closest references found:
("20030153281"|"20040263409"|"20060212096"|"20120119968"|"20160248144"|"3396348"|"3487414"|"4167011"|"6198449"|"6518934"|"9570798"|"9608336")
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
antenna assembly comprising: a housing with a first and a second end; a radiating element situated within the housing between the first and second ends of the housing, the longitudinal axis of the radiating element being substantially parallel to the longitudinal axis of the housing and having a first and a second circuit connection; a terminal assembly, with an interior and an exterior, said terminal assembly mounted to an exterior of the housing, said terminal assembly having a first and a second conductor that passes from the interior of the terminal assembly to the exterior of the terminal assembly; and a choke circuit [[with]] not a part of the radiating element and having a first and a second side, said choke circuit connected on the first side with a first and a second lead wire to the first and second circuit connection of the radiating element, respectively and connected on the second side with a third and a fourth lead wire to the first and second conductors of the terminal assembly, respectively at the interior side of the terminal assembly, where said first and second ends of the housing are closed and substantially watertight

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100
/ANKUR JAIN/           Primary Examiner, Art Unit 2649